Citation Nr: 1222569	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 09 46 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected pension and special monthly pension based on the need for aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel





INTRODUCTION


The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a hearing in his December 2009 Substantive Appeal. However, in February 2012, the Veteran withdrew his request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2011). 

The appeal is REMANDED to the PMC via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

There is conflicting medical evidence of record as to whether the Veteran's disabilities meet the criteria set forth in 38 C.F.R. §§ 3.351 and 3.352 for needing the aid and attendance of another person or being housebound. 

A VA examination report in July 2008 noted that the Veteran needed someone to cook his meals, help him shower, maintain "privacy in his home," and help him relate to his family and grandchildren. At the time of the examination, his son came to his home to help him get out of bed and relocate to the couch, where he stayed all day except to use the bathroom. He reported that joint pain made it hard for him to dress himself. He stated that he fed himself. The examiner noted that the Veteran had marked difficulty with balance and weight bearing, and moderate memory deficits. The examiner concluded that the Veteran was confined to his home and required the assistance of another person to help with daily living. He could not get around his home, dress himself, or use the bathroom unassisted. It was noted that he could not protect himself against the hazards of living. 

In February 2009 the Veteran underwent an assessment regarding whether he required aid and attendance of another person. The examiner noted that the Veteran needed the aid and attendance of another person to accomplish his activities of daily living such as bathing and dressing. It was noted that he used a walker for ambulation. He was not housebound, bedridden, blind, incontinent of bowel or bladder, or confined to a nursing home. The examiner found that he was able to use the bathroom, bathe, and protect himself from everyday hazards of life. 

In March 2009, the Veteran underwent a general special monthly pension examination. He reported living alone in an apartment. His sister visited him to cook his meals, help him bathe, and help him get dressed. He stated that he was able to feed himself. He chose not to drive and stated that his vision was impaired. The examiner found that he was able to protect himself from the hazards of his environment. He was able to walk about 50 feet with a cane to use the bathroom during the examination. The examiner found that his memory was intact and that he was able to manage his financial affairs. Upon examination, the Veteran's active and passive movement in his legs was normal with no atrophy or contracture. He had no joint deformities of his upper extremities. He had a normal grasp of his cane in his left hand and used his right hand to arise from a sitting position in his motorized scooter. The examiner concluded that from observation at the examination, the Veteran appeared able to bathe, dress, and feed himself without assistance. The examiner stated that there was no physical reason why the Veteran could not drive. 

The results of the February 2009 and March 2009 examinations are not consistent even though they are only one month apart. Further, more information is needed to determine whether the Veteran's disabilities meet the criteria for requiring the aid and attendance of another person. 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b). Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) . See 38 U.S.C.A. § 1502(b) ; 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others. See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996). In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. See 38 C.F.R. § 3.352(a). In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. Id. The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. Id. Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. Id.

A determination that the Veteran is "bedridden" will also be a proper basis for finding that the Veteran is in need of aid and attendance. See 38 C.F.R. § 3.352(a) . "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. Id. In this regard, the Board notes that the fact that the Veteran has voluntarily taken to bed, or that a physician prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure, will not suffice. Id. Moreover, a determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such as would require him to be in bed. Id.

If the Veteran does not qualify for the increased benefits of aid and attendance, increased compensation benefits may still be payable to the Veteran if he has a single permanent disability rated as 100 percent disabling, and (1) has additional disability/disabilities independently ratable at 60 percent, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability/disabilities. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d). A Veteran is considered to be "permanently housebound" when he is substantially confined to his dwelling and the immediate premises, or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability/disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1502(c) ; 38 C.F.R. § 3.351(d). In this regard, the Board highlights that the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all. Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006); see also Howell v. Nicholson, 19 Vet. App. 535 (2006) (holding that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not "substantially confined" for special monthly compensation and/or housebound benefits). 

On remand, the examiner should address the factors set forth in 38 C.F.R. § 3.352.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action above has been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's disabilities cause him to require the aid and attendance of another person or cause him to be housebound. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has disabilities that cause him to require the aid and attendance of another person to accomplish his activities of daily life or render him housebound. 
      
* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) Reports of VA examinations in July 2008, February 2009, and March 2009. 

2) Private medical records from October 2009 noting that the Veteran is housebound due to shortness of breath, difficulty ambulating and transferring, dressing, and bathing.

3) A June 2007 statement from Dr. F. A. noting that the Veteran has a mobility limitation that interferes with his activities of daily living and that he needs assistance both inside and outside his home. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to the following with regard to the need for aid and attendance: 

1) whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or 

2) whether he is in a nursing home because of mental or physical incapacity; or 

3) there is a factual need for aid and attendance based upon whether there is (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

* The examiner must provide an opinion as to the following with regard to whether the Veteran is housebound: 

Whether the Veteran is "permanently housebound" by reason of disability or disabilities.  Note that this requirement is met when the Veteran is substantially confined to his dwelling and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. Further, "substantially confined" means that the Veteran is unable to leave his dwelling to earn a living.  

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner must address the conflicting results of the February 2009 and March 2009 examinations. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


